 1

 2                        UNITED STATES DISTRICT COURT
 3                       EASTERN DISTRICT OF CALIFORNIA
 4

 5   CINDY H. TRAN,                     No.   2:19-cv-00912-JAM-DB
 6                  Plaintiff,
 7        v.                            SUA SPONTE ORDER REMANDING
                                        ACTION TO STATE COURT
 8   DON CLIFTON,
 9                  Defendant.
10

11        The undersigned revokes any actual or anticipated referral

12   to a Magistrate Judge for the purposes of Findings and

13   Recommendations in this case.    See Local Rule 302(d)

14   (“Notwithstanding any other provision of this Rule, a Judge may

15   retain any matter otherwise routinely referred to a Magistrate

16   Judge.”).

17        On May 21, 2019, Defendant Don Clifton filed a Notice of

18   Removal with this Court, seeking to remove an action from

19   Sacramento County Superior Court.      Notice of Removal, ECF No. 1.

20   For the following reasons, the Court sua sponte REMANDS this case

21   to Sacramento County Superior Court.

22        Under 28 U.S.C. § 1441(a), a defendant may remove an action

23   to federal court if the district court has original jurisdiction.

24   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

25   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

26   Cir. 2003)).    If at any time before final judgment it appears

27   that the district court lacks subject matter jurisdiction, the

28   case shall be remanded.     28 U.S.C. § 1447(c).    Generally, a
                                        1
 1   defendant seeking to remove an action to federal court must file
 2   a notice of removal within thirty days of receiving a copy of the
 3   initial pleading.   28 U.S.C. § 1446(b).   A defendant seeking
 4   removal of an action to federal court has the burden of
 5   establishing federal jurisdiction in the case.     California ex
 6   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
 7        Defendant is attempting to remove an unlawful detainer
 8   action based on federal subject matter jurisdiction.    Notice of
 9   Removal at 2.   Defendant asserts that the case involves the
10   Protecting Tenants at Foreclosure Act of 2009 (“PTFA”).    Pub.L.
11   No. 111–22, § 701–04, 123 Stat. 1632, 1660–62 (2009).
12        Federal courts are courts of limited jurisdiction and lack
13   inherent or general subject matter jurisdiction.    Federal courts
14   can adjudicate only those cases authorized by the United States
15   Constitution and Congress.   Generally, those cases involve
16   diversity of citizenship or a federal question, or cases in which
17   the United States is a party.   Kokkonen v. Guardian Life Ins.
18   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
19   (1989).   Federal courts are presumptively without jurisdiction
20   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
21   matter jurisdiction is never waived and may be raised by the
22   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
23   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
24   more jealously guarded by a court than its jurisdiction.
25   Jurisdiction is what its power rests upon.   Without jurisdiction
26   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
27   1988).
28        The Ninth Circuit has held that the removal statute should
                                      2
 1   be strictly construed in favor of remand and against removal.
 2   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
 3   2005).   The “strong presumption” against removal jurisdiction
 4   means that the defendant always has the burden of establishing
 5   that removal is proper.    Nishimoto v. Federman–Bachrach &
 6   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
 7   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal
 8   jurisdiction must be rejected if there is any doubt as to the
 9   right of removal in the first instance.    Gaus v. Miles, Inc., 980
10   F.2d 564, 566 (9th Cir. 1992).
11        In this case, Defendant is unable to establish subject
12   matter jurisdiction before this Court because the complaint filed
13   in the state court contains a single cause of action for unlawful
14   detainer.   Unlawful detainer actions are strictly within the
15   province of state court.   A defendant’s attempt to create federal
16   subject matter jurisdiction by adding claims or defenses to a
17   notice of removal will not succeed.   Vaden v. Discover Bank, 556
18   U.S. 49, 50 (2009) (federal question jurisdiction cannot “rest
19   upon an actual or anticipated counterclaim”); Valles v. Ivy Hill
20   Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law
21   defense to a state-law claim does not confer jurisdiction on a
22   federal court, even if the defense is that of federal preemption
23   and is anticipated in the plaintiff’s complaint.”).
24        In determining the presence or absence of federal
25   jurisdiction in removal cases, the “well-pleaded complaint rule”
26   applies, “which provides that federal jurisdiction exists only
27   when a federal question is presented on the face of the
28   plaintiff’s properly pleaded complaint.”   Caterpillar Inc. v.
                                       3
 1   Williams, 482 U.S. 386, 392 (1987).    Moreover, “it is well
 2   established that plaintiff is the ‘master of her complaint’ and
 3   can plead to avoid federal jurisdiction.”    Lowdermilk v. U.S.
 4   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
 5   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
 6   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
 7   that a cause of action arises under federal law only when the
 8   plaintiff’s well-pleaded complaint raises issues of federal
 9   law.”).
10           Plaintiff’s complaint raises a single state law claim.    The
11   face of a properly-pled state law unlawful detainer action does
12   not present a federal question.    Therefore, Plaintiff’s complaint
13   avoids federal question jurisdiction.    Defendant cannot inject a
14   federal issue through his answer or demurrer.
15           Accordingly, the Court REMANDS this case to Sacramento
16   County Superior Court for all future proceedings.    Defendant’s
17   motions to proceed in forma pauperis, ECF Nos. 2, is DENIED as
18   moot.
19   Dated:      May 21, 2019
20                                    /s/ John A. Mendez________________
21                                    United States District Court Judge
22

23

24

25

26

27

28
                                        4
